Citation Nr: 0433307	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  01-06 936	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for 
prostatitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from October 1973 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran testified before the 
undersigned at a hearing held at the RO in September 2004.  
Additional evidence was received at the hearing, for which a 
waiver of initial RO consideration was provided.

In October 2001 the veteran expressed disagreement with an 
August 2001 VA decision denying entitlement to an annual 
clothing allowance.  A statement of the case has not been 
issued in response to the veteran's notice of disagreement, 
but the Board notes that a July 2002 VA Form 21-8679 
(Eligibility Determination for Clothing Allowance) is on 
file.  The portion of the referenced form reserved for the 
adjudication division to complete in the case of an allowance 
is partially completed, suggesting that the veteran's 
clothing allowance claim may have been granted.  The Board 
consequently will not remand the clothing allowance issue at 
this time.  See generally, Manlincon v. West, 12 Vet. App. 
238 (1999).  If, however, the veteran's July 2001 application 
for an annual clothing allowance in fact remains denied, the 
RO should take appropriate action in response to the 
veteran's October 2001 notice of disagreement, to include 
issuing the veteran a statement of the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Briefly, the veteran contends that the evaluation currently 
assigned his service-connected prostatitis does not 
accurately reflect the severity of that disability.

The veteran alleges that he experiences urinary incontinence 
and frequency, and requires the wearing of absorbent 
materials, on account of his service-connected prostatitis.  
VA treatment records on file show that for a number of years 
the veteran has reported symptoms of occasional post-void 
dribbling.  The records also show that he sustained a 
cervical spine injury in 1999, and that since that time his 
diagnoses have included a neurogenic bladder.  He also has 
been diagnosed with enuresis.  The treatment records support 
the veteran's contention that he has urinary frequency and 
post-void dribbling, and that he requires the use of 
absorbent materials.  An August 2001 private medical record 
indicates that the veteran's neurogenic bladder is secondary 
to a cervical fracture.  Service connection is not in effect 
for enuresis or for a neurogenic bladder.  

The veteran was afforded a VA examination in July 2000, at 
which time the examiner concluded that the veteran had 
urinary frequency and irritative voiding symptoms, possibly 
related to benign prostatic hypertrophy or an overactive 
bladder.  The veteran was afforded another examination in May 
2002, which did not include a review of his claims file.  The 
examiner concluded that the veteran's prostatitis was not the 
cause of the reported urinary frequency, and likely was not 
the cause of any longstanding incontinence or frequency.  The 
examiner also concluded that the veteran's urinary frequency 
was unrelated to his past spinal injury.  The examiner 
diagnosed hyperprolactinemia of unknown etiology.

After reviewing the evidence on file, the Board finds that it 
remains unclear whether the veteran's current genitourinary 
symptoms, and his urinary frequency in particular, is related 
to his service-connected prostatitis.  In the Board's 
opinion, another VA examination of the veteran would be 
helpful in the adjudication of the instant claim.

In addition, the record shows that the veteran apparently 
filed an unsuccessful claim for disability benefits from the 
Social Security Administration (SSA), based in part on his 
genitourinary complaints.  Records associated with the SSA's 
denial of the veteran's disability benefits claim are 
potentially relevant to the instant appeal, and should be 
obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran benefits, as 
well as a copy of the record upon 
which any award or denial of SSA 
benefits was based, and a copy of 
the records associated with any 
subsequent determinations by the 
SSA.

2.  Thereafter, the RO should 
arrange for a VA genitourinary 
examination of the veteran by a 
physician with appropriate expertise 
to determine the extent and severity 
of his service-connected 
prostatitis.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  The examiner should make 
findings with respect to the 
frequency of the veteran's daytime 
voiding intervals, as well as the 
nighttime frequency of any 
awakenings to void.  The examiner 
should also make findings with 
respect to the need for the wearing 
of absorbent materials or the use of 
an appliance for urinary leakage or 
incontinence.  If the examiner 
determines that the veteran requires 
the use of absorbent materials, the 
examiner should indicate how often 
per day those materials must be 
changed.  The examiner should 
additionally indicate whether the 
veteran has urinary retention 
requiring intermittent or continuous 
catheterization.  To the extent 
possible, the examiner should 
distinguish the manifestations of 
the veteran's prostatitis from those 
of any other genitourinary disorders 
found to be present, to include 
neurogenic bladder and enuresis.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected 
prostatitis on his ability to work.  
The rationale for all opinions 
expressed should be explained.  The  
claims file must be made available 
to and reviewed by the examiner.  
The examination report is to reflect 
that such a review of the claims 
file was made.  

3.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of 38 U.S.C.A. §§ 5103 
and 5103A and 38 C.F.R. § 3.159.  
Then, the RO should re-adjudicate 
the issue on appeal.  The RO should 
consider whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran with an 
appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


